Citation Nr: 1232095	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased rating for mood disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 50 percent evaluation in effect for the Veteran's service-connected psychiatric disability.  When this case was previously before the Board in January 2010, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

The Board notes the January 2010 decision also remanded the claim concerning whether the Veteran was competent to handle the disbursement of funds.  By rating action dated March 2011, the RO concluded the Veteran was competent.  This decision, accordingly, is limited to the issue set forth on the preceding page.


FINDING OF FACT

The Veteran's mood disorder is manifested by symptoms productive of occupational and social impairment comparable to no worse than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, by letters dated March 2004, issued prior to the rating decision on appeal, and February 2009, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating.  The February 2009 letter advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a separate February 2009 letter informed the Veteran of the criteria required for a higher rating for his service-connected disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This matter was readjudicated thereafter.

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include Social Security Administration records, VA medical records and VA examination reports.  

The Veteran's representative pointed out in an informal hearing presentation in August 2012 that, in its remand of January 2010, the Board directed the VA to obtain treatment records from Mercy Hospital and Allen Hospital.  It was argued this was not done.  The Board observes that in a March 2010 letter, the VA specifically requested the Veteran complete VA Form 21-4142, Authorization and Consent to Release Information for the two private hospitals.  No response from the Veteran was received.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the United States Court of Appeals for Veterans Claims noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In light of the Veteran's failure to provide the requested information, the Board finds the VA has met its duty to assist.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pursuant to 38 C.F.R. § 4.130, the Veteran's mood disorder is evaluated under Diagnostic Code 9435, which provides that a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

The Veteran was afforded a psychiatric examination by the VA in March 2004.  He reported frequent mood swings, and episodes with high mood, racing thoughts and poor sleep.  On mental status evaluation, the Veteran was alert and oriented times three.  His mood was euphoric and his affect restricted.  Thought content was devoid of suicidality or psychosis.  Insight and judgment were fair.  The diagnoses were mood disorder, not otherwise specified; history of bipolar disorder; cocaine dependence, in early remission; and personality B traits.  The Global Assessment of Functioning score was 55.

A note while the Veteran was an inpatient at a VA hospital in May 2004 discloses he harbored suicidal thoughts for the previous two days.  His mood had been very low for two months.  He described financial difficulties which were going to force him to move in with his girlfriend.  He related stress regarding that adjustment.  A mental status evaluation revealed the Veteran's thought process was slowed and a little illogical at times.  He admitted to suicidal ideation, but had no plan.  There were no delusions, hallucinations or other psychotic symptoms noted.  His mood was low and his affect restricted.  The impressions were cocaine dependence, substance-induced mood disorder versus mood disorder, not otherwise specified, and history of bipolar disorder.  The Global Assessment of Functioning score was 35.

The Veteran was admitted to a VA hospital in September 2004.  He had been transferred from a private hospital.  He stated he had a relapse of cocaine use, and had been on a binge of cocaine abuse for three days.  On mental status evaluation, he was fairly groomed, uncooperative and irritable.  He had poor impulse control and was making physical threatening gestures.  Thought content revealed no evidence of delusion.  There was no evidence of perception abnormalities, and the Veteran was oriented times three.  The diagnoses were cocaine dependence and abuse, poor impulse control, not otherwise specified, substance-induced mood disorder, and bilateral affected disorder, per history.  The Global Assessment of Functioning score was 65.

The Veteran was seen at a VA facility later in September 2004.  He noted he had been discharged from a VA hospital the previous day.   It was reported he had originally been admitted on September 17, 2004 due to thoughts of self-harm and dysphoria.  He was readmitted due to passive thoughts of self-harm.  A mental status evaluation revealed the Veteran was well groomed.  Psychomotor activity was somewhat elevated.  His affect was aggressive and his mood "bad."  He was irritable, angry and had a poor sense of interpersonal boundaries.  There were no audio or visual hallucinations, and paranoid delusions were not present.  No signs or symptoms of depression were noted.  He did not have pressured speech or flight of ideas.  There was no suicidal or homicidal ideation.  The assessments were cocaine dependency/abuse; poor impulse control, not otherwise specified; rule out substance-induced mood disorder; rule out bipolar disorder, by history.  The Global Assessment of Functioning score was 65.

The Veteran was again admitted to a VA hospital in November 2004.  He presented for treatment of his drug problem.  He stated he binged on cocaine and had been using it on and off since 2001.  Mental status evaluation revealed adequate grooming and hygiene.  His affect was constricted and his mood depressed.  There was no suicidal or homicidal ideation or audio and visual hallucinations.  The diagnoses were cocaine dependence, bipolar disorder (possible exacerbation of depression by substance abuse) and cluster B traits.  The Global Assessment of Functioning score was 40 on admission and 50-60 on discharge.

When he was seen by the VA in December 2005, it was reported the Veteran had a long history of bipolar disease, which was currently stabilized on medications.  A mental status evaluation disclosed no major psychopathology.  The symptoms of bipolar disease were by history and not currently manifesting.  

A discharge summary shows the Veteran was hospitalized by the VA from July to August 2006.  He was admitted for depressive symptoms and suicidal ideation with a plan to overdose.  He had been using cocaine for two months prior to admission and had been getting increasingly more depressed with erratic sleep and appetite.  A mental status evaluation was remarkable for depressed mood and constricted affect.  The diagnoses were cocaine dependence; cocaine-induced mood disorder; and cluster B.  The Global Assessment of Functioning score was 20 on admission and 40 on discharge.

An admission history and physical examination discloses the Veteran was seen in September 2006 after voicing thoughts of worthlessness and failure.  He had multiple admissions for polysubstance abuse and admitted to using cocaine daily for five days prior to admission.  

When hospitalized by the VA in January 2007, it was reported the Veteran was admitted for stabilization of depression, cocaine withdrawal and suicidal thoughts.  The Veteran stated he was doing fairly well until a few months earlier when he went off his medications.  It was noted he was doing cocaine daily.  The diagnoses were cocaine dependence; cocaine-induced mood disorder; history of bipolar disorder; and cluster B personality traits by history.  The Global Assessment of Functioning score was 45.

On VA hospitalization in August 2007, it was reported the Veteran had a one month history of an exacerbation of depression.  He had stopped taking his medication over the previous two months and that was followed by a relapse of his cocaine dependence.  He was using it daily.  A mental status evaluation disclosed no suicidal or homicidal ideation, delusions or hallucinations.  The diagnoses were cocaine dependence, depression, not otherwise specified, and history of bipolar affective disorder.  

The Veteran was hospitalized by the VA in December 2007.  He stated he gets very angry, stops taking his medications and starts to use cocaine.  It was noted the Veteran was well known with 17 psychiatric admissions, all with cocaine as a component of the admission.  It was reported he was separated from his wife.  It was stated when she asked for a bank card in order to pay bills, the Veteran became angry.  He said she later withdrew all the money from his account.  He described homicidal ideation towards her at that time.  He also reported he felt suicidal, but had no plan.  Currently, he denied ever feeling homicidal, but an admission note to a private hospital from earlier that month indicates he had presented with homicidal ideation.  The Veteran related he had been using cocaine more often the last two or three months.  A mental status evaluation showed his appearance was within normal limits.  Thought content and process were within normal limits.  Insight and judgment were poor.  He was noted to be very angry.  The diagnoses were cocaine dependence, primary, cocaine-induced mood disorder and cluster B traits.  The Global Assessment of Functioning score was 35 on admission and 45 at time of discharge.

A VA clinic note dated March 2009 shows a friend of the Veteran came to the clinic and stated that he had not heard from the Veteran since early the previous day.  He said the Veteran was having suicidal ideations.  The friend was informed the Veteran was not at the VA facility.  The Veteran was seen the following month.  It was stated it was not clear whether he had a mood disorder separate from his cocaine abuse.  He said he had episodes when he was not using.  He claimed he has had manic episodes that last a few days with symptoms including impulsivity, spending money foolishly, and being very anxious.  He also described depressive symptoms.  It was reported he had suicidal ideation after leaving a VA domiciliary.  On mental status evaluation, there were no delusions, hallucinations or other psychotic symptoms noted.  The Veteran did not have suicidal or homicidal ideation.  He was alert and oriented times three.  He was neat and dressed appropriately.  The impressions were cocaine dependence, possible bipolar II disorder and history of cluster B traits.  The Global Assessment of Functioning score was 51.

VA outpatient treatment records disclose the Veteran was seen in August 2009.  He stated he took his medications regularly, and he asserted they helped with his anxiety and mood.  He described an occasional lack of interest in doing things and lacking motivation, but stated such episodes come and pass quickly.  The diagnoses were cocaine dependence; cocaine-induced mood disorder; mood disorder; possible bipolar II disorder; and consider antisocial personality disorder.  The Global Assessment of Functioning score was 51.  The Veteran complained of suicidal ideation in July 2010.  He was initially admitted to the medical unit of a local hospital earlier that month for chest pain and then transferred to the inpatient psychiatric unit for suicidal ideation.  He signed out against medical advice, but then returned to the private hospital due to worsening mood and suicidal thoughts.  He had no definite plan.  The Veteran indicated he felt hopeless and worthless.  He was noted to be disheveled on mental status evaluation.  His mood was depressed and his affect congruent.  There were no delusions, hallucinations or other psychotic symptoms.  He was suicidal, but had no plan.  There was no homicidal ideation.  He was alert and oriented in three spheres.  The Global Assessment of Functioning score was 25.  

The Veteran was afforded a VA psychiatric examination in August 2010.  It was noted he had been married for four years.  He stated he did not have any buddies or belong to any civic organization.  He said he had close family relationships.  He related he did not socialize outside his family.  He reported depression, intermixed with manic symptoms, mood swings, anxiety and panic attacks.  On mental status evaluation, the Veteran was clean and neatly groomed.  He was cooperative.  His affect was constricted, and his mood was anxious.  He was oriented to time, place and person.  He had an overabundance of ideas.  His thought content was notable for phobias.  He had delusions of guilt.  He did not understand the outcome of his behavior.  He denied hallucinations or inappropriate behavior, as well as obsessive/ritualistic behavior.  The Veteran reported panic attacks two to three times a month.  He denied suicidal or homicidal ideation.  His impulse control was reported to be poor.  The examiner noted he was able to maintain minimum personal hygiene.  Remote memory was normal, but recent memory was mildly impaired.  The diagnoses were bipolar disorder, recurrent; cocaine use secondary to bipolar disorder; and cluster B traits by chart review.  The Global Assessment of Functioning score was 65.  The examiner stated total occupational and social impairment due to mental disorder was not present.  She added that the mental disorder did not result in deficiencies in judgment, family relations, work, mood or school.  

Of record are two statements from T.S.  In March 2009, she related she had known the Veteran for more than 12 years, and they were married in 2008.  She asserted that the Veteran's psychiatric disability was managed with medication, but there were times he had a great deal of difficulty concentrating on daily tasks, including self-care, taking his medications and eating properly.  She commented that his manic depressive episodes ranged from serious to severe.  T.S. indicated the Veteran had considered suicide on several occasions during depressive states.  She added his dark moods were usually characterized by being sad, and not wanting to eat or communicate with others.  During manic phases, his attention span was very short and he was confused about his circumstances.  She claimed he would make decisions based on irrational feelings or thoughts.  

The Board acknowledges that the Veteran has experienced suicidal ideation on a number of occasions, as well as impaired impulse control.  These are two factors for consideration in the assignment of a 70 percent evaluation for mood disorder.  The Board notes there is no indication of obsessional rituals.  The only time the Veteran claimed to have panic attacks was on the most recent VA psychiatric examination, conducted in August 2010.  He related he had them no more than three times per month.  This is not equivalent to near continuous panic, as is required for a 70 percent rating.  There is no indication in the record of speech that is intermittently illogical or irrelevant or that he is disoriented.

With the sole exception of July 2010, when the Veteran was reported to be disheveled, the record fails to establish neglect of personal appearance and hygiene.  In general, he was noted to be at least fairly groomed at all other times.  In fact, the most recent VA psychiatric examination demonstrated he was clean and neatly groomed.  

The question before the Board is whether the evidence supports a rating in excess of 50 percent evaluation for mood disorder.  In order to assign a higher rating, the record must show deficiencies in most areas.  The clinical findings of record do not support such a finding.  

The Board also concedes the Veteran's Global Assessment of Functioning scores have fluctuated greatly, ranging from 20 when admitted to a VA hospital in July 2006 to 65.  Global Assessment of Functioning scores are not dispositive of entitlement to a higher initial rating, but must be considered in conjunction with the record as a whole.  In this regard, it is significant to note that lower GAF scores were rendered including in conjunction with cocaine abuse.  Nevertheless, there has not been demonstration of symptoms at any time during the rating period on appeal which more nearly approximate the criteria for a higher rating for the Veteran's service-connected mood disorder.  

The Board recognizes the Veteran and T.S. are competent to report symptoms he experiences, such as suicidal ideation and impaired impulse control, and the Board finds them to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his mood disorder has increased in severity, so as to warrant a rating in excess of 50 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his service-connected mood disorder.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular Evaluation

The Board has also considered whether the Veteran's service-connected mood disorder presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Total Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a TDIU has been granted effective from January 1, 2001.



ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected mood disorder is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


